DETAILED ACTION
This communication is a Notice of Allowance in response to claim amendments and arguments filed 03/29/2021. Before this action, the claims stood rejected under 35 U.S.C. 101, 102(a)(1) and 103 with a provisional double patenting rejection.

Response to arguments
Applicant's arguments filed 03/29/2021 have been fully considered and are persuasive in light of the Examiner’s amendments. The rejections under 35 U.S.C. 101, 102, and 103 have been withdrawn. The provisional double patenting rejection is withdrawn in light of the terminal disclaimer filed 05/07/2021.

Examiner’s amendments
Authorization for these amendments were given in an interview on 05/05/2021 with John Harrop (see attached interview summary). The Application has been amended as follows:

Listing of the Claims: 
1.	(Previously Presented) A method, implemented on a client-server architecture comprising a plurality of physician computing devices and one or more central servers, each server comprising a processor, for improving a physician’s workflow including by determining and indicating values of medical treatment plans, comprising:
	a health value analytics (HVA) system comprising an HVA server and a plurality of HVA client applications, the HVA server comprising a processor, the HVA server creating value baselines comprising health metric values for approved plans of care;

		an HVA client application, provided by the HVA server and instantiated as a thin-client on a physician’s computing device, detecting, at the physician’s computing device, a communication from the physician’s computing device to the EMR server, the communication comprising the first activity,
		the HVA client application detecting a physical location of a display of an electronic medical record for the patient in an EMR page on a display screen of the physician’s computing device, and
the HVA client application providing the communication and the physical location to the HVA server;
	in response to the detected first activity, the HVA server generating a health value continuum for the patient and generating a comparison of the health value continuum to a value baseline; and
in response to the electronic medical record physical location, the HVA server providing data and instructions to display and maintain displayed at the physician’s computing device on an HVA display page, a representation of the health value continuum to value baseline comparison at a location adjacent to the EMR page, comprising:
	placing the representation of the health value continuum to the value baseline adjacent to the EMR page for the patient,
	monitoring activity on the physician’s computing device related to the electronic medical record of the patient, and


2.	(Original) The method of claim 1, wherein the patient-related event comprises a patient visit that has an associated diagnosis.

3.	(Previously Presented) The method of claim 1, comprising:
	detecting re-display of the electronic medical record for the patient on the EMR page of the physician’s computing device; 
	maintaining terminated, the display of the health value continuum to the value baseline comparison;
	detecting a third activity comprising a medical treatment order for the patient; and
	providing updated data and instructions to display an update of the representation of the health value continuum to value baseline comparison for display adjacent to the EMR page for the patient.

4.	(Original) The method of claim 3, wherein the second activity comprises a change to a cost basis of the health value continuum.

5.	(Previously Presented) The method of claim 1, wherein the second activity comprises navigation away from the EMR page for the patient and to a second EMR page for the second patient.



7.	(Currently Amended) A method executed over a client-server architecture in a local private network, the local private network connecting an electronic medical record (EMR) system and a health value analytics (HVA) system, the EMR system comprising an EMR server and EMR client devices, the HVA system, separate from the EMR system and comprising an HVA server and thin-client HVA applications, the method, comprising:
	creating by the HVA server, value baselines comprising health metric values for approved plans of care;
	receiving by the HVA server, detected and provided by execution of a thin-client HVA application instantiated on an EMR client device, a detected first activity related to medical care for a patient having an associated diagnosis during a visit of the patient; and
	the HVA server: 
		generating a health value continuum corresponding to the diagnosis,
		generating a comparison of the health value continuum to the value baseline, and
	providing data and instructions to display and maintain displayed a representation of the health value continuum to value baseline comparison on an HVA display page in a position adjacent to an EMR display page displayed on the EMR client device, the EMR display page including an EMR display for the patient, comprising:
		receiving a physical location of the EMR display page determined by execution of the thin-client HVA application,

		
and
		terminating the display of the health value continuum to the value baseline upon the thin-client HVA client application detecting a second activity comprising termination of the display of the electronic medical record of the patient and display of a second electronic medical record for a second patient.

8 – 9.	(Cancelled).  

10.	(Previously Presented) The method of claim 7, wherein the EMR client and the EMR server are invoked on a single hardware platform.

11.	(Previously Presented) The method of claim 7, wherein the HVA server provides data and instructions to invoke updates to the representation of the health value continuum to value baseline comparison.

12.	(Previously Presented) The method of claim 11, wherein the EMR client and HVA server execute a quality of service protocol in which updates are placed in queue first in order of priority and second in order of generation. 

record (EMR) device external to the HVA system for improving physicians’ workflows, the method, comprising:
	an HVA server receiving, by execution of a thin-client HVA application instantiated on the EMR device, an indication of a patient-related event, the patient-related event referencing a visit of a patient; and
	based on a visit reference, the processor:
		generating of a comparison of the health value continuum to a value baseline for an approved plan of care for the patient, and
	providing the comparison and instructions to display on a display of the EMR device, the display including an EMR for the patient, a representation of the health value continuum to value baseline comparison, comprising:
		receiving a detection, sent by the thin-client HVA application, a physical location of the EMR for the patient on the EMR display,
			providing instructions to place the representation of the health value continuum to the value baseline adjacent to the EMR for the patient, and
			terminating the display of the health value continuum to the value baseline upon the thin-client HVA client application detecting a second activity comprising termination of the display of the EMR for the patient and display of a second EMR for a second patient.


	receiving from the EMR device, a second indication of a second patient-related event;
	determining a need to provide an updated continuum update based on the second patient-related event;
	generating an update to the health value continuum and the comparison; and
	providing data and instructions to the EMR device to display on a display page, a representation of the update to the comparison.

15.	(Original) The method of claim 13, the comparison comprising a progress bar showing a current relation between the value baseline and the value continuum, the progress bar indicating a cost to date to treat the patient.

16.	(Cancelled). 

17.	(Original) The method of claim 15, wherein the comparison is based on a baseline value of historical patient-related events.

18.	(Previously Presented)) The method of claim 17, comprising the HVA server generating the value baseline, wherein the patient-related event comprises one or more of:
	admission of the patient to a hospital;
	a diagnosis of a medical condition of the patient; and
	one or more orders to treat the medical condition, the one or more orders comprising a medical treatment plan for the patient, and wherein the value continuum comprises a cost for each of the one or more orders.

19.	(Cancelled). 

20.	(Previously Presented) The method of claim 18, wherein the HVA server generating a value continuum comprises the HVA server determining the patient-related event comprises one of creating a cost to treat the patient, and changing a cost to treat the patient.

21.	(Currently Amended) An improved physician’s workflow method implemented on a client-server architecture comprising client devices and central servers in a local private network, the method, comprising:
	receiving, in an electronic medical record (EMR) system comprising an EMR server and associated EMR processor, the EMR system accessible by a physician using a physician’s computing device, a log in and an identification of a patient sent from the physician’s computing device;
	authenticating the log in;
	providing electronic medical records for the patient for display on an EMR page on the physician’s computing device;
	installing, on the physician’s computing device, a thin-client Health Value Analytics (HVA) application received from an HVA server of an HVA system, the HVA server coupled to the local private network;
	executing the thin-client HVA application to: 
		detect the log in and a receipt of the electronic medical records for display on the physician’s computing device, 
		determine a location of the displayed electronic medical record on a display screen of the physician’s computing device,
log in, the receipt and the location, and
		the thin-client HVA application further executed to detect and report to the HVA server, a first activity related to a medical condition of the patient;
	receiving at the physician’s computing device, from the HVA server in response to the detection of the first activity, a first comparison of a health value continuum and a value baseline based on the medical condition of the patient and instructions to display the first comparison adjacent to the EMR display [[page]]page;
	displaying and maintaining displayed the first comparison adjacent to the EMR display page until detection, by the thin-client HVA application, of termination of display of the electronic medical record on the patient on the EMR page; and
	terminating the display of the health value continuum to the value baseline upon the thin-client HVA client application detecting a second activity comprising termination of the display of the electronic medical record of the patient and display of a second electronic medical record for a second patient.

22.	(Previously Presented) The method of claim 21, wherein the first activity comprises a patient visit that has an associated diagnosis.

23.	(Currently Amended) The method of claim 22, comprising: 
	detecting by the thin-client HVA application a second activity related to the medical condition of the patient; and
of a representation of the health value continuum to value baseline comparison.

24.	(Original) The method of claim 23, wherein the second activity comprises a change to a cost basis of the health value continuum.

25.	(Previously Presented) The method of claim 23, wherein the termination comprises navigation by the physician’s computing device to a second electronic medical record for a second patient, and wherein the physician’s computing device displays on the EMR page, the second medical record and no display of the health value continuum to value baseline comparison.

26 - 29.	(Cancelled).  

30.	(Currently Amended) The method of claim 21, further comprising the thin-client HVA application executing to:
	detect a visit identification (ID) associated with a patient visit;
	convert the visit ID to a digital ID; and
	provided the digital ID with the activity detected notices.

31.	(Currently Amended) The method of claim 21, further comprising the thin-client HVA application executing to:
	wait for a response to an activity detected notice for a set time;
	resend the activity detected notice after the set time when the response is not received; and


Reasons for Allowance
Claims 1-7, 10-15, 17-18, 20-25, and 30-31 are allowable over the prior art. The Examiner’s reasons are described below.

The closest prior art is Reichert (USP App. Pub. No. 2008/0172251) and Bui (Alex A. T. Bui, Denise R. Aberle, and Hooshang Kangarloo, TimeLine: Visualizing Integrated Patient Records, IEEE TRANSACTIONS ON INFORMATION TECHNOLOGY IN BIOMEDICINE, VOL. 11, NO. 4, JULY 2007). Reichert discloses various techniques for determining costs for services and providing those costs for decision support (FIG. 8). Bui teaches techniques for visualizing patient records where various toolbars are displayed adjacent to patient charts (Fig. 1). While much of the logic of the HVA server was found in the prior art, the particular implementation involving adjacent displays, detection of navigation events, and modifying the HVA page in response to navigation events in this context does not appear to be anticipated or obvious over any prior art. In particular, no art was identified that discloses the following limitations in the context of the claims: the HVA client application detecting a physical location of a display of an electronic medical record for the patient in an EMR page on a display screen of the physician’s computing device, in response to the electronic medical record physical location, the HVA server providing data and instructions to display and maintain displayed at the physician’s computing device on an HVA display page, a representation of the health value continuum to value baseline comparison at a location adjacent to the EMR page, and terminating the display of the health value continuum to the value baseline upon the HVA client application detecting a second activity comprising termination of the display of the electronic medical record of the patient and display of a second electronic medical record for a second patient.

Claims 1-7, 10-15, 17-18, 20-25, and 30-31 recite patent eligible subject matter. The Examiner’s reasons are described below.

The claimed invention does not appear to recite an abstract idea such as a mental process or method of organizing human activity and instead focuses on computer technology such as thin-clients, adjacent displays, and interactions among various computing entities such as the HVA server and EMR server. Additionally, even if the claim recited an abstract idea in Step 2A Prong One, in Step 2A Prong Two, the claimed invention as a whole integrates the idea into a practical application by including significant technical aspects such as adjacent displays, detecting a navigation event consistent of a request to the EMR server, and terminating the health value continuum upon termination of the display of the electronic medical record of a first patient.  This goes beyond an abstract idea represents an improvement in technology by facilitating integration of a health value server with an EMR server while addressing privacy and security concerns (see Specification par. [0004]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Examiner, Art Unit 3626